Citation Nr: 1456740	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for adenocarcinoma of the right lung, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1957 to July 1960 and December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran filed a timely notice of disagreement (NOD) in September 2008, and the RO issued a statement of the case (SOC) in March 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in March 2011.  The RO issued a Supplemental SOC in October 2013.  The Board remanded the Veteran's in June 2012 for additional development; an additional SSOC was issued in October 2014, and it has been returned to the Board.

The Veteran testified before the undersigned Veterans Law Judge in June 2011.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is also a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including ongoing VA treatment records, are relevant to the Veteran's claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's lung cancer manifested after service, there is no dose estimate from a "credible source" that shows in-service exposure to ionizing radiation, and there is no competent and credible evidence of record that otherwise shows that the Veteran's adenocarcinoma of the right lung is due to service.  


CONCLUSION OF LAW

The requirements for establishing service connection for adenocarcinoma of the right lung have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Additionally, in June 2014, the RO provided the Veteran with notice regarding what would be necessary to grant service connection on the basis of exposure to radiation, in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  The case was last adjudicated in October 2014.   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records, and hearing testimony.  The RO also contacted appropriate official sources to verify whether and the extent to which the Veteran was exposed to ionizing radiation.  As discussed below, a dose estimate from a credible source is not of record, and an in-service event has not been substantiated.  In the absence of an in-service event, there is no reasonable possibility that a medical opinion can credibly link the current disorder to service.  Thus, a VA opinion is not necessary to decide the claim.  

Additionally, the RO substantially complied with the June 2012 remand instructions.  Instructions pertinent to the claim being decided included developing the Veteran's claim in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  As noted above, the Veteran was provided the appropriate notice in June 2014, the RO requested from the Veteran specific information regarding his exposure to radiation in service, and the RO requested from the Army Dosimetry Center information regarding whether the Veteran had been exposed to ionizing radiation.  The Army Dosimetry Center responded in July 2014 and notified the RO that there were no records located for the Veteran.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the Veteran's claims.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims file, and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

As discussed above, the VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc.., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in several different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  Id.  Finally, for certain chronic diseases, service connection may be assigned on a presumptive basis if the condition is manifested to a compensable degree within a prescribed period, generally one year, following discharge from service.  38 C.F.R. § 3.309(a).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity."  Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(d)(i), (ii) (2014).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-malignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2) (2014).

Background

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran originally claimed that his adenocarcinoma of the right lung was caused by his exposure to radiation during service.  Specifically, he contended that his adenocarcinoma of the right lung was the result of his service during the Persian Gulf War.  The Board notes that according to the Veteran's DD 214 he was stationed in Southwest Asia from February 4, 1991, to May 26, 1991, and according to his service personnel records he was stationed at Amea, Saudi Arabia from February 4, 1991, to June 10, 1991.  In a statement received in July 2014, the Veteran withdrew his claim of radiation exposure.  

Post-service VA treatment records dated from April 2008 reflect that the Veteran received a diagnosis of adenocarcinoma of the right lung followed by treatment for the disease.  The evidence reflects that the Veteran was first diagnosed in April 2008, after a biopsy of the Veteran's right lung base nodule.

The Veteran testified at a June 2011 travel Board hearing regarding his claim of service connection.  At that time, he stated that he was exposed to burning oil wells and "toxic dust" from the war when he was stationed in Kuwait, Saudi Arabia, and Iraq.  He also stated that it was right after the 100 Hour War that his problems began; the Board notes that the 100 Hour War was from February 24 -28, 1991.  The Veteran also testified that his adenocarcinoma of the right lung is related to radiation exposure either at Chernobyl in Kiev, Ukraine, or exposure during his tour in the Persian Gulf.  The Board notes that the Veteran testified that he was exposed at Chernobyl from May 18, 1997, to May 24, 1997; however, the Veteran was not active duty military on those dates and the explosion occurred at Chernobyl on April 26, 1986.  His service personnel records do not show that he was ever in the Ukraine but instead he submitted a copy of his Invitational Travel Orders that show he was invited to participate as an interpreter in a Military Support to Civilian Authorities Traveling Contact Team to Kiev.  Thus, it appears that the Veteran traveled to the Ukraine as a civilian and not on active duty.

As noted above, in June 2014, the RO/AMC requested from the Army Dosimetry Center a DD 1141, Record of Exposure to Ionizing Radiation or an equivalent record of occupational radiation exposure for the Veteran.  In July 2014, the Army Dosimetry Center responded and indicated that there were no records located for the Veteran when the files were searched using the personal information provided by the RO/AMC.  Furthermore, the Veteran submitted several statements, dated July 2014 and September 2014, indicating his desire to withdraw his claim with respect to radiation exposure.  

Analysis

Regarding entitlement to service connection on a presumptive basis for radiation-exposed veterans, the Board notes that cancer of the lung is a disease that is presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2).  However, the Veteran's period of active service is not credibly shown to include participation in a "radiation-risk activity" as defined under 38 C.F.R. § 3.309(d)(ii).  Searches conducted by appropriate official sources showed no evidence of ionizing exposure.  Consequently, there is no credible evidence that the Veteran meets the criteria of being a "radiation-exposed veteran" as required under 38 C.F.R. § 3.309(d)(i) for entitlement to presumptive service connection.  Thus, service connection is not warranted on a presumptive basis for the Veteran's cancer of the tonsil.

In accordance with 38 C.F.R. § 3.311, the RO/AMC conducted appropriate development regarding the Veteran's cancer of the lung, as it is considered a radiogenic disease.  The RO/AMC's development included a request to the U.S. Army Ionizing Radiation Dosimetry Center for the Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation or an equivalent record of occupational radiation exposure.  No such document was ever procured.  Thereafter, as noted above, the Veteran withdrew his claim for radiation exposure.  

However, even if the Veteran had not withdrawn this theory of entitlement, the Board notes that while the Veteran provided his hypothetical dose regarding his exposure to radiation, under 38 C.F.R. § 3.311(a)(3)(ii) a dose estimate must come from a "credible source," which means that it must be prepared by a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology and based on the facts and circumstances of the particular claim.  While the Veteran contends that his cancer of the lung is due to his exposure to ionizing radiation, the regulation specifically provides that a dose estimate of exposure to ionizing radiation must come from a "credible source."  The Veteran is not otherwise shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the allegation of in-service exposure to ionizing radiation is not substantiated.  In the absence of an in-service event, there can be no credible link between the current disorder and service.  

Additionally, although lung cancer, which is a malignant tumor, is considered a chronic disease for VA purposes, the Board finds that the probative evidence shows that the Veteran did not have lung cancer in service.  Furthermore, there is no competent and credible evidence indicating that his lung cancer manifested to a compensable d degree within a year following discharge from service.  Indeed the first indication of the Veteran's lung cancer is found in the April 2008 VA treatment records, more than 17 years after his discharge from active duty.  Therefore, service connection for lung cancer is not warranted on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  Likewise, the weight of the competent and probative evidence does not show that the Veteran's lung cancer is related to his service.  Accordingly, service connection for cancer of the lung is not warranted on any basis.
      
In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for adenocarcinoma of the right lung, to include as due to exposure to ionizing radiation, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


